This is an appeal from a final decree in a suit to foreclose a mortgage. Error is predicated on the final decree, the decree confirming the sale, the appointment of a receiver, refusal to vacate the order appointing the receiver, and the decree striking a portion of appellant's answer.
We have examined each of these assignments and while the procedure was not in every respect regular and in conformity with good practice, such procedural errors as were possibly committed were harmless and the final decree reached a just conclusion. It is accordingly affirmed.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur. *Page 439